Thomas Price was found dead at the bottom of an elevator shaft in the building in Which he was employed as assistant engineer, working from four p. m. until midnight. There was difficulty with the elevator, and it Was left at the fifth fioot of the building; the door to the elevator shaft on the ground floor" Was opened by means of a key which was kept in a place unknown to any one except the elevator operator and the foreman: Decedent was not supposed to have known where the key was, and the employer had no knowledge that he did know. At nine-fifteen r, m. the door to the elevator at the ground floor was found Open and the decedent found in the pit of the elevator shaft dead, and the key ivas found with him. Decedent had been instructed by his superior not to make any use of the elevators whatever. The Board has found that the deeedeñt had secured the key surreptitiously and opened the elevator shaft and fell through, and that he did this in violation of the rule of the company. These findings Of fact were justified by the evidence. Decision unanimously affirmed: Present — Hill, P. J., Rhodes, McNamee, Crapser and HefierUan, JJ.